DETAILED ACTION
This non-final Office action is in response to the claims filed on May 25, 2021.
Status of claims: claims 1-16 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 – “the interior back casing” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3 – “the exterior side of a doorway” is unclear. First, “the exterior side” lacks antecedent basis. Second, is “a doorway” the same “doorway” recited in line 1 or a different doorway? If the same, then line 3 needs to be amended to “the doorway.”
Claim 1, line 6 – “the interior side of a doorway” is unclear. See above.
Claim 2 – “a exterior door of an exterior doorway” is unclear. See above.
Claim 4 – “at least two rotating pin attachments to form a pivoting motion of said access tray” is unclear. It is unclear how pin attachments “form a pivoting motion.”
Claim 6 – “opening and closing” of what?
Claim 7 – “mounted on the opposite end” of what?
Claims 12 and 13, line 1 – “an access tray” is unclear. Is this the same “access tray” previously recited in claim 1?
Claims 14 and 15, line 1 – “an access door” is unclear. See above.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0079720 to Hunt in view of FR2478987 to Denis et al. (hereinafter “Denis”) in view of DE3245875 to Foehl.
Hunt discloses a structured casing built within an exterior door in an exterior doorway, (see [0011]) the casing comprising an exterior front casing with an access tray 3 positioned on the exterior side of a doorway.  Hunt fails to disclose an inner trap flap, an assembled bracket system, and an interior casing.
Denis teaches of a casing with an access tray 6, an inner tray flap 7 situated on the inside of the interior back casing 3, wherein the access tray and the inner tray flap are connected by an assembled bracket system 8-10, an interior back casing with an access hole 15 positioned on the interior side of a doorway, an interior and exterior casing top, opposing interior and exterior side panels, and a casing bottom 1 that when combined define an enclosed space for securely receiving packages. (see FIG. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an inner tray flap connected to the Hunt access tray via an assembled bracket system as well as an back casing, as taught by Denis, in order to provide the parcels with a place to fall into and facilitate collection thereof as well as prevent removal of parcels that have passed by the access tray. 
Hunt, as applied above, fails to disclose an access door.
Foehl teaches of a similar device with an access door 11.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an access door with the Hunt device, as taught by Foehl, in order to facilitate collection of parcels that have passed through the casing. (claim 1)
Hunt, as applied above, further discloses wherein the structured casing is built within an exterior door of an exterior doorway of a home or building (see [0011]), (claim 2) and wherein the access tray includes a handle for opening said access tray and placing a package or packages inside the casing.  (see annotated figure below) (claim 3)
[AltContent: textbox (handle)][AltContent: textbox (Flap connector)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    283
    422
    media_image1.png
    Greyscale

Hunt, as applied above, further discloses wherein the access tray comprises at least two rotating pin attachments to form a pivoting motion of said access tray when opening and closing  (claim 4) wherein opposing interior side panels comprise at least one cylinder mount on each panel (claim 5), and wherein the inner tray flap comprising at least two hinge attachments affixed to the inner side of the interior back casing. (claim 8)

Hunt, as applied above, further discloses wherein an access door is attached to an interior side panel by at least two hinges, (See FIGS 1 and 2 of Foehl) (claim 14) wherein an access door includes a handle for opening to retrieve a package or packages and for closing said access door, (claim 15) and wherein the access door includes a locking device to secure the access door. (claim 16)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Denis in view of Foehl, as applied to claims 1-5, 8, and 14-16 above, in further view of US 2021/0038004 to Grana Dominguez.
Hunt, as applied above, fails to disclose at least two pneumatic cylinders.
Grana Dominguez teaches of a similar device with a pneumatic cylinder 5 (see FIG. 2) mounted on an inner side of an access tray 2 for soft, smooth, and controlled opening and closing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a pneumatic cylinder with Hunt, as taught by Grana Dominguez, in order to facilitate opening and closing of the access tray.
Further, although Grana Dominguez fails to disclose two cylinders, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least two pneumatic cylinders, in order to further assist with moving the access tray as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (claim 6)
Hunt, as applied above, further discloses wherein at least two pneumatic cylinders mounted on the opposite end to cylinder mounts of claim 5. (claim 7)

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Denis in view of Foehl, as applied to claims 1-5, 8, and 14-16 above.
Hunt, as applied above, discloses an assembled bracket system comprises supports bracket 8, support connector 9, bracket connector 10, and flap connector. (see annotated figure above) However, Hunt fails to disclose a second support bracket, support connector, bracket connector, and flap connector. However, 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least two support brackets, support connectors, bracket connectors, and flap connectors with Hunt in order to further facilitate the mutual movement of the access tray and inner tray flap as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (claim 9)
Hunt, as applied above, further discloses wherein an assembled bracket system comprises the interconnection of said assembled bracket system to the access tray and the inner tray flap (claim 10) wherein an assembled bracket system is activated by the motion of opening and closing the access tray, (claim 11) and wherein an access tray is closed and said assembled bracket system is set in motion causing the inner tray flap to return to its starting position and the package or packages to release to the casing bottom. (claim 13)

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634